Title: From Thomas Jefferson to David Hosack, 23 August 1824
From: Jefferson, Thomas
To: Hosack, David


                        Dear Sir
                        
                            Monticello
                            Aug. 23. 24.
                        
                    This letter will be handed to you by mr Thomas M. Randolph junr brother of the gentleman of that name, late Governor of this state and a member of my family, who was so much distinguished by your kindness on a visit to New York some time ago. of his family and standing with us therefore I need say nothing. but with truth and equal propriety I may add assurances of the virtues of his character, the honorable correctness of his life, and high estimation in which he is held by all who know him. proposing a visit to your city, it is natural for him to wish to be favorably known to the worthy of that place, and particularly to yourself so justly esteemed there and here. any attentions therefore which, in the usual exercise of your goodness you may think proper to bestow on him will be worthily placed, and I give this assurance with the greater pleasure as it furnishes me a new occasion of repeating to you the tender of my great esteem and respectful consideration.
                        Th: Jefferson
                    